Notice of pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This is in reply to the 3/9/21 attorney’s election of claims 2-7. 
This application is in condition for allowance except for the presence of claim [ 8-9 ] directed to [search query] non-elected without traverse.  Accordingly, claim [ 8-9 ] been cancelled.

Claims 2-7 are pending and allowable. Claim 1 is canceled. Claims 8-9 are canceled.
Double patenting has been overcome by a terminal disclaimer.

Allowable Subject Matter
Claims 2-7 are allowed. 
Examiner’s Amendment
An Examiner's amendment to the record appears below.  These Examiner amendments are to the claims Applicant submitted 19 November 2020. Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with [Tom Peterson on  03/29/21] by phone and email.
The application has been amended as follows:


EXAMINER’S AMENDMENT 
The claim are amended as follows:
1. (canceled)
2. A method of web-browser based distribution of one or more advertising messages to a user station which user station is an electronic device including but not limited to a personal computer, a cellphone, personal digital assistant, said electronic device including a CPU (Central Processing Unit), said web browser has a home page, said method comprising the steps: 
providing a distributor of said advertising message, the distributor having 
a web server, responsive to a user-specific URL request from a user or advertising message from an advertising party, the web server ensuring security by implementing one or more security protocols, the web server providing a web page with the advertising message, 
protecting the web server with a firewall and encryption technologies in order to ensure security of the information stored in a distributor database, the web server having 
a user identification module which communicates with a user account database for identifying the user making a URL request and for retrieving demographic data corresponding to the user and providing the user demographic data and 
an advertising message retriever responsive to the provided user demographic data for providing an advertising message to the web browser of the user station;
the distributor having a distributor account, 
the distributor having the distributor database which  distributor database includes  
a) the user account database storing i) user account ID, ii) password, iii) value account information iv), demographic information such as age, gender, location, occupation, education, and v) purchasing habits statistical information related to user demographic category, for providing information stored in the user account database to the advertising party for the advertising party to customize an advertising campaign and the advertising message to user;
b) an advertising message database storing the advertising message of the  advertising campaign associated with the advertising party, the advertising message 
c) an advertising party database that stores identification information and campaign details of the advertising party with which the distributor has a contract for distribution of the advertising message as part of the advertising campaign;
providing, by the distributor, a website as an interface which provides access to the user and the advertising party;
each of the user and advertising party registering with the distributor via the interface;
providing, by the distributor, demographic categories and information to the  advertising party so that the customized advertising campaign can be created by the advertising party, based on demographic criteria including at least one of age, gender, geographical location, marital status, occupation, education, age range, area of study in college;
providing to the advertising party, by the distributor, the user registered profile with which the advertising party can create the advertising message of the customized advertising campaign directly related to the user profile; 
receiving, by the distributor, the advertising message from the advertising party or the request for the user-specific web page from the user station, the distributor ensuring security of these two by one or more security protocols; 
the advertising party registering, by the web site interface of the distributor, and the advertising party communicating via radio-link with the distributor of the advertising message;
the advertising party sending a payment to the distributor for the advertising campaign and any other distribution fees;
paying, when the advertising party is an advertising agency, the distributor where the payment is based on a percentage of total advertising fees;

the advertising party, after registering with the distributor, creating the advertising campaign, including the advertising message, for goods targeting one or more user demographic categories chosen by the advertising party, with the advertising message customized to each demographic category, the message created by the advertising party and distributor with user demographic information stored by the distributor for tailoring the advertising message by demographic category, and storing the advertising messages on the web server of the distributor;
storing in the distributor database the user demographic categories include at least one of age, gender, geographical location, marital status, occupation, education, an age range, an area of study or occupation, living in urban setting;
the advertising party selecting the most appropriate target users according to user demographic to develop the advertising message accordingly, and the distributor stores it on the advertising messages database;
	each advertising message can be accessed and displayed at a homepage URL; 
creating a plurality of user profile categories for said advertising message;
storing said user profile categories in said distributor database;
	the user registering with the distributor, through the distributor web site interface, for receiving at the web browser of the user station the advertising message from and stored in the advertising message database, the user registering producing a user registration which includes each of i) account ID or username, ii) password, iii) value account detail, iv) and demographic information and one or more of age, gender, location, marital status, personal interest, hobby, occupation, education, age range;
	the user, at the time of registration, providing demographic and value account information to distributor;
	receiving, from said user profile, the value account related to said user profile at said user registration and data related to said user profile, that data including at least one user account ID, password, information related to said value account, and demographic information and one or more of age, gender, location, occupation, education;

	receiving, at the time of user registration, at the user station a user-specific URL which includes the account ID;
	the user station, at the time of user registration, receiving the user-specific URL which includes the account ID and configuring web page launch settings of the user station web browser with the user-specific URL such that upon launching the web browser, request is made to the distributor to reply with the user-specific URL;
	said CPU, upon said web browser connecting to said distributor web server, providing a home page for said web browser;
	the user identification module at said web server communicating with said distributor database and identifying said user and providing to said browser the home page including said account ID and advertising message according to said user profile, wherein said home page includes the account ID;
	said web browser launch configuration module communicating with said browser for a first launch of the application under the control of said CPU;
	said web browser configuring the launch settings of the home page of said application to said user-specific URL; 
	upon a second subsequent launch of said application, said browser launching to said user-specific URL, wherein said configured launch setting of said browser persists after said browser is closed such that the web browser launch setting has a persistent state;
	closing the application for producing a closed browser, said web browser launch setting persisting, and being the same, after closing as before such that the web browser launch setting is in a persistent state;
when the user launches the web browser, the web browser sends the request for the user-specific URL;
	said distributor’s web server, under the control of said CPU, returning said home page to said user in accordance with said user-specific URL address when said browser is launched again;

	the user identification module of the distributor’s web server uses the account ID to retrieve demographic data for the user whose request includes the account ID;
	the distributor’s web server, sends the user demographic to the advertising message retriever of the distributor web server which accesses the advertising message database and retrieves the  advertising message customized to the user profile;
	the web server distributing the home page containing either the advertising message, or if no advertising message is available then a default web page, to the user’s web browser;
	the distributor crediting said value account of the user upon said web server returning said home page displaying the advertising message to said browser of the user station at the user-specific URL when the persistent state homepage is launched by the user station;
	the user purchasing goods associated at a retailer;
	the retailer, responsive to the purchase, provides user account ID to the distributor;
	the distributor, responsive to receiving the account ID, credits user’s value account for an amount equivalent to the promotional offer, discount, premium, gift, patronage reward, product sample, or purchase incentive contained in the advertising message.	





































3.    A method as claimed in claim 2, wherein said value account is a payment account and wherein said crediting of said value account comprises crediting a payment amount to said value account.

4.    A method as claimed in claim 2, wherein said advertising message is displayed in another browser window of said web browser when said homepage of the web browser is launched.

5.    A method as claimed in claim 2, wherein said one of said advertising messages displays the discount.

6.    A method as claimed in claim 2, wherein said advertising message includes a link to a website for one or more advertised goods, said value account being credited if said user accesses the advertising message.

7.    A method as claimed in claim 2, wherein said at least one of said advertising messages tells user to go to a retail location to redeem the discount advertised in the advertising message.

8.    (canceled).

9.    (canceled).
	
Examiner’s Reasons for Allowance
101
Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of browser-based advertising.

103
The closest prior art is Goldhaber (US Pat 5,794,210 B1), in view of Mathews (US PG Pub 20050188314 A1) in view of Briggs (US PG PUB 20040030598 A1). 

Even combining 3 references, examiner was not able to find each and every limitation of the claims 2-7 as they appear in the examiner’s amendment. For example, it was not possible to find art with the radio link and yet also find art for all the other limitations and then further combine the references in a reasonable manner providing a cogent argument of obviousness while avoiding hindsight. Examiner tried to find better art, but was unsuccessful.

Therefore the 101, 103 rejections are removed. 
Claims 2-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BREFFNI BAGGOT/Examiner, Art Unit 3681